   Case 15-12654           Doc 45     Filed 02/11/20 Entered 02/11/20 22:18:56        Desc Main
                                        Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                  )      CASE NO. 15-12654
                                        )
BRUCE PROPST                            )      CHAPTER 7
                                        )
       Debtor.                          )      JUDGE TIMOTHY A BARNES


                             OBJECTION TO MOTION TO AVOID LIEN

       NOW COMES Creditor, Robert S. Clark, by and through his attorney, Jeffrey A. Meyer of the

firm KLEIN, STODDARD, BUCK & LEWIS, LLC, and for his Objection to Debtor’s Motion to Avoid

Lien, states as follows:

       1.      On June 27, 2013, Creditor, Robert S. Clark, (the “Creditor”) filed a Complaint in

DeKalb County, Illinois, Case No. 13 L 66.

       2.      On September 24, 2014, the Creditor obtained a Judgment in said DeKalb County,

Illinois Case No. 13 L 66.

       3.      On October 3, 2014, the Creditor filed a Memorandum of Judgment in Cook County,

Illinois, Document No. 1427622104, in the amount of $83,832.70 plus costs and fees and interest. A

copy of said Memorandum of Judgment is attached as Exhibit “1” to the Creditor’s Motion to Vacate,

previously filed (See: Docket No. 36, Exhibit 1), incorporated herein by this reference, and hereinafter

referred to as the “Judicial Lien”.

       4.      On April 9, 2015 debtor, Bruce Propst, (the “Debtor”) filed a Voluntary Petition under

Chapter 7 of the Bankruptcy Code (the “Petition”). See: Docket No. 1.

       5.      At the time the Judicial Lien was recorded, and at all times since, the Debtor has been

the fee simple owner of the real property commonly known as 1892 Liberty court, Elk Grove Village,

IL (the “Real Estate”).


                                               Page 1 of 3
    Case 15-12654         Doc 45     Filed 02/11/20 Entered 02/11/20 22:18:56           Desc Main
                                       Document     Page 2 of 3


          6.      On July 31, 2015, this Court closed the Debtor’s Chapter 7 case and entered a general

discharge order. See: Docket No. 13. At no time prior to the entry of said order did the Debtor file a

motion to avoid the Judicial Lien.

          7.      On December 12, 2019, and after the Court denied two prior post-discharge motions to

avoid the Judicial Lien on technical grounds, the Debtor filed a third Motion to Reopen Chapter 7 Case

and a Motion to Avoid Lien (hereinafter the “Debtor’s Motion”). See: Docket No. 29.

          8.      The Debtor’s Motion cities no legal basis nor any factual basis beyond a wholly

conclusory allegation; that there was “little if any equity in the property at the time the Bankruptcy was

filed and discharged; the same holding true today.”

          9.      Section 522(f)(1)(A) of the Bankruptcy Code provides that the Debtor may only avoid

the Judicial Lien to the extent it impairs an exemption to which the Debtor would be entitled under

subsection (b) of Section 511. 11 U.S.C. § 522(f)(1)(A).

          10.     In his Memorandum in Support of Debtor’s Motion, the Debtor alleges that the Real

Estate has a market value of “around $450,000.00 and is mortgaged to about $305,000.00. See: Docket

No. 30.

          11.     The Debtor has elected Illinois state law exemptions and, in his Memorandum in

Support of Debtor’s Motion, asserts a $30,000.00 homestead exemption for equity in the Real Estate.

          12.     Schedule A of the Debtor’s Petition does not indicate that any person, other than the

Debtor, has any ownership interest in the Real Estate.

          13.     The Debtor is entitled to only a $15,000.00 homestead exemption for his interest in the

Real Estate. 735 ILCS 5/12-901.

          14.     The Memorandum in Support of Debtor’s Motion admits that the Real Estate has equity

in the amount of $145,000.00, which is $130,000.00 in excess of the homestead exemption to which

he is entitled.

                                                Page 2 of 3
   Case 15-12654        Doc 45    Filed 02/11/20 Entered 02/11/20 22:18:56           Desc Main
                                    Document     Page 3 of 3


       15.     The current principal balance due under the Judicial Lien, excluding attorney’s costs

and fees, is $124,472.01 through February 11, 2020, with a per diem interest accrual thereafter in the

amount of $20.671.

       16.     The Debtor’s admitted equity position in the Real Estate, even after accounting for his

exemption, exceeds the outstanding balance due on the Judicial Lien, and his exemption is not

impaired.

       17.     But, even if the Judicial Lien exceeded the Debtor’s equity position in the Real Estate,

the Judicial Lien could not be wholly avoided and could only be avoided to the extent that the Real

Estate’s value, minus the sum of (1) other liens, (2) exemption amount, and (3) the judicial lien

produces a negative number. In re: Thomas J. Vokac, 273 B.R. 553, 556 (USBC-NDIL, 2002).

       18.     The Debtor has wholly failed to demonstrate that the Judicial Lien impairs his

exemption and that he is entitled to avoid the Judicial Lien, in whole or in part. To the contrary the

Debtor admits in his Memorandum in Support of Debtor’s Motion that his equity in the Real Estate

exceeds the balance due under the Judicial Lien, even after accounting for his homestead exemption.

      WHEREFORE, Creditor, Robert S. Clark, respectfully requests this Court enter an order

affording the following relief:

      A. Denying the Debtor’s Motion to Avoid Lien; and;

      B. Granting such other relief this Court deems just under the circumstances.

                                                    Robert S. Clark, Creditor

                                             By:    /s/ Jeffrey A. Meyer_________
                                                    his attorney
Jeffrey A. Meyer #06293377
KLEIN, STODDARD, BUCK & LEWIS, LLC
2045 Aberdeen Ct., Suite A
Sycamore, IL 60178
(815) 748-0380 – phone
(815) 748-4030 – fax
jmeyer@kleinstoddard.com

                                             Page 3 of 3
